Steere, J.
This case is conceded both in the record and briefs of counsel to be identical in material facts and controlling questions with Smithman v. Gray, ante, 317. Each is an appeal from a judgment in the Wayne county circuit court upon directed verdict against defendant Edward Gray, based on a Pennsylvania judgment without personal service rendered by the court of common- pleas for Crawford county upon an assigned note, with power of attorney, given to the Riverside Engine Co. by Gray. Like defense is sought to be made and the same course was pursued in each case. The controlling issue in both cases is the right to question the jurisdiction of thé court rendering the foreign judgment. The opinion in that case disposes of this, and for the reasons there stated this judgment must be reversed and a new trial granted defendant.
Ostrander, C. J., and Bird, Moore, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.